Matter of Maria G. G. U. v Pedro H. P. (2016 NY Slip Op 02838)





Matter of Maria G. G. U. v Pedro H. P.


2016 NY Slip Op 02838


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2015-01604
 (Docket Nos. G-11947-12, G-11948-12, G-7130-14)

[*1]In the Matter of Maria G. G. U. (Anonymous), appellant,
v Pedro H. P. (Anonymous), respondent.


Bruno Joseph Bembi, Hempstead, NY, for appellant.
Kellie Stabile, Westbury, NY, attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Nassau County (Thomas A. Rademaker, J.), dated February 5, 2015. The order denied the mother's motion, in effect, for leave to renew her prior motions for the issuance of an order, inter alia, making specific findings so as to enable the subject children, Marlene G. H., Jose P. H., and Anibal H., to petition the United States Citizenship and Immigration Services for special immigrant juvenile status pursuant to 8 USC § 1101(a)(27)(J).
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on the related appeals (see Matter of Marlene G. H. _____ AD3d _____, and Matter of Anibal H. _____ AD3d ______ [decided herewith]).
DILLON, J.P., LEVENTHAL, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court